Citation Nr: 1300225	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  04-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected hip and knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel

INTRODUCTION

The Veteran had active duty from May 1980 to November 1985, and from December 1990 to March 1991, with periods of active duty for training (ADT) and inactive duty for training (IADT) from 1991 to 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2004 and November 2007 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011 and again in June 2012, the Board remanded the matter to the RO for additional development.  

In November 2012, the Veteran and his wife provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing is associated with the claims folder.  


REMAND

The Board finds that further development is required before the claim is decided.  At the November 2012 hearing before the undersigned, the Veteran articulated his theory that his low back disability was aggravated by his service-connected hip and knee disabilities.  In this regard, the Board notes that the neither the November 2008 nor the June 2011 VA examinations addressed this possible basis for service connection.  

While readily acknowledging that the Veteran did in fact sustain a post-service occupational injury to the low back in February 2006, both the Veteran and his wife testified that the hip and knee disabilities have altered his gait, causing limping and hopping, which in turn has caused low back disability.  The Veteran asserted that a private physician, R.D.S., M.D., has told him this is the case.  Parenthetically, the Board notes that the Veteran's wife also testified in favor of direct incurrence inasmuch as she stated that the Veteran called her while he was on active duty and told her he hurt his back while doing sit-ups.  She also stated that his back, knees and hips have been hurting him ever since she has known him.  She felt that his occupational injury occurred because injury to the hips, knees and back which began in service, became aggravated.  

A July 2009 statement from Dr. S. indicates that the Veteran had low back pain while on active duty and has a limp following his 2006 hip replacement as well as progressive low back pain.  He noted that the Veteran reportedly performed 100 jumps on active duty which caused low back and knee pain while on active duty.  Dr. S. stated that the Veteran was to return to the clinic for reevaluation of low back pain and the cause of the initial injury while on active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

In light of the Veteran's current low back disability, the testimony and the medical opinion suggesting a relationship between back pain and service-connected disabilities; the Board finds that the Veteran should be afforded an additional VA examination to determine the nature and etiology of any currently present low back disability, to include whether the Veteran's low back disability was caused or chronically worsened by his hip or knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1.  The RO or the AMC should obtain any pertinent VA or private treatment records that are not already of record, including any updated treatment records from Dr. S. 

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present low back disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should also provide an opinion with respect to any currently present low back disability as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service, or that it was caused or chronically worsened by the Veteran's hip or knee disabilities.  For the purposes of the opinion, the examiner should presume the Veteran is a reliable historian with regard to his reports of back pain. 

The supporting rationale for all opinions expressed must be provided. 

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim. based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


